Title: To James Madison from James Wilkinson, 7 September 1805
From: Wilkinson, James
To: Madison, James


          
            Sir
            St Louis Septr 7th. 1805.
          
          In my last of the 24th. Ultmo. of which you have a duplicate under cover, I fear I intruded on you some details touching the Indian affairs, which in propriety appertained to the department of War; I shall therefore by the pending mail address the Sequel of that Business to General Dearborn.
          
          You have under cover, copies of the Instructions of Governor Harrison, to the Surveyor General of this Territory, and of a Proclamation issued by Major S Hunt, Commandant of the District of St. Genevieve—By misinterpretation of the first, a right was pretended to Survey all unlocated Concessions or Warrants, And the Tenor of the last having excited doubts, as to the propriety of Surveying any, excepting compleat Titles, I have deemed it expedient in conformity to the injunctions of the Act of the 2d. of March, for [“]Ascertaining and adjusting Titles &c” to give the Orders to the Surveyor, which you will find in the copy of my letter to him of the 28th. Ultmo. under cover.
          I have recently been advised that all the Lead mineral raised in the vicinity of Minè a Burton the Property of Mr. M Austin, is taken from the Public Lands, and on making enquiry from the Commandant, why this was permitted, he informed me, that it was an indulgence, which had been granted by the Spaniards, and that being at a loss how to Act in the case, he had written to the Secretary of War for advise, but had received no Answer—under our Law I must consider it a Trespass On the public Land, and shall order off the Workmen, untill the plea sure of Government may be made known.
          Sordid Speculations, particularly in Land, have I am fearful frequently produced mischiefs in our Country; I am therefore solicitous to discourage the prevalence of that Spirit in this Territory, and some discussions have of consequence ensued, in which my opinions have proved unpalatable. I contend that it is manifestly improper, for a Public Officer of the Territory, to enter into the purchase of Such Spanish Concessions as may be fraudulent in their Nature or deemed illegal by our Government—because the example is derogatory and tends not only to generate a false confidence, to the injury of innocent and ignorant Persons, but to league the Servants of the Public against the Public itself. The Commandant of St Genevieve who had entered into this Speculation, after being gravely admonished for the impropriety, justifies his conduct by saying that the paper is a matter of fair purchase to Public Characters or private persons, and that he had conversed with no public Officer, who had not agreed with him in opinion. If I am wrong Sir And you should deem it worth your attention, I will thank you to correct me, Otherwise your approbation of my Opinion may produce salutary Effects.
          We are exceeding embarrassed for the want of a Printing Press and our population will not Support a public paper; We have two good compositors in the Territory, who have offered their Services to print the Laws &c; And as we are destitute of Funds, we must implore the aid of Government; for at present no Law can be generally promulgated, before it has been sent to Kentucky, there printed and returned. Should it be consistent for the Government to send forward a small Font of Types, with Paper Ink and Apparatus, it would releive our difficulties and if required, the Territory will doubtless reimburse the expense. With Great Respect I am Sir Your Most Obdt. Servant
          
            Ja. Wilkinson
          
        